DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Status of Application
Claims 1-9, 11-14, 24-25 and 28-30 are under consideration. 
Claim 15-23 remain withdrawn.
This Official Action is Final. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-14, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent no. 6,352,845 (BUCHANAN) and GAMBUS et al., Isolation, modification and characterization of soluble arabinoxylan fractions from rye grain, Eur Food Res Technol (2012) 235:385–395 (GAMBUS). 
Claim 1 recites an oligosaccharide composition comprising: arabinoxylan oligosaccharides having a dispersity of 10-17.  Dispersity is defined in the present specification at [00018] as Mw/Mn.   40-70% (w/w) of dry solid content (DS) in the oligosaccharide composition are the arabinoxylan oligosaccharides and the oligosaccharide composition is obtained by a process comprising hydrolyzing a branched xylan substrate. 
claim 1, BUCHAHANAN teaches a method for extracting arabinoxylans from corn fiber (col. 4, lines 35-45).   At col. 22, lines 30-35, it is taught the syrup can be concentrated to solids with the total solid content being 10 to 80% by weight.  Table 6 at col. 49-50, teaches that the content of arabinoxylans can vary based on the extraction techniques (i.e., 59 to even up to 72%).      This overlaps the claimed range of 40-70% (w/w) DS arabinoxylan.
In Tables 14 at col. 62, it is taught that the polydisperity  can range from 3.8 to 7.48.  
This fall outside the claimed range of dispersity.  However, GAMBUS teaches the isolation, modification and characterization of arabinoxylan fractions (abstract). Generally, cereal arabinoxylans and especially the water-soluble fraction deliver better dough properties and can be used as natural bread improvers (pg. 386, left column, fifth paragraph).  At page 392, GAMBUS teaches that these fractions can be cross-linked and hydrolzed to manipulate the properties of the fractions (pg. 386, right column, last paragraph).   This includes viscosity (see pg. 393). 
In Table 3 of GAMBUS (see below), such fractions can show that the dispersity can vary. Dispersity is a measure of the distribution of molecular mass in a given polymer sample LP CR has a dispersity of 14.9.  This falls within the claimed amount of 10-17.  
    PNG
    media_image1.png
    300
    926
    media_image1.png
    Greyscale

It would have been obvious to provide modify the arabinoxylan fraction of BUCHANAN with cross linking and hydrolysis of GAMBUS (i.e., and resulting dispersity that follows), as GAMBUS teaches 

Claim 2 recites that the arabinose:xylose ratio in said arabinoxylan is 0.5 or higher.
As to claim 2, GAMBUS teaches an arabinose:xylose ratio of 0.68 to 0.74 in Table 3. 
It would have been obvious to provide modify the arabinoxylan fraction of BUCHANAN with cross linking and hydrolysis of GAMBUS (i.e., and resulting dispersity that follows), as GAMBUS teaches these techniques can be used to improve the properties of the polymer.  This includes viscosity (see pg. 393).

Claim 3 recites that the oligosaccharides have a weight average molecular weight of 10,000-100,000 daltons.
Claim 26 recites that the oligosaccharides have a weight average molecular weight of 10,000-100,000 daltons.
Claim 27 recites that the oligosaccharides have a weight average molecular weight of 10,000-100,000 daltons.
However, as to claims 3 and 26-27, BUCHANAN teaches that the arabinoxylans fraction be obtained by fractionation.  This allows separation of the corn fiber from phytosterol and other fractions (col. 7, lines 4-10).  It can be passed through a 20 kd membrane and separately a 100kd membrane (see col 71).  Given the teachings of using membranes that provide a size of between 20kd and 100kd, it would have been obvious to one skilled in the art that one could use a fraction varying from 20kd to under 100kd as this allows one to isolate the fraction of corn fiber they desire.  This falls within that claimed. 


Claim 5 recite that the oligosaccharide composition is a stable syrup having a dry solid content of 60% (w/w) or more. 
As to claims 4 and 5, BUCHANAN does teach that hydrolysis of arbinoxylans results in monosaccharides. 
BUCHAHANAN teaches a method for extracting arabinoxylans from corn fiber (col. 4, lines 35-45).   At col. 22, lines 30-35, it is taught the syrup can be concentrated to solids with the total solid content being 10 to 80% by weight.  Table 6 at col. 49-50, teaches that the content of arabinoxylans can vary based on the extraction techniques (i.e., 59 to even up to 72%).      At col. 32, it is noted that the arabinoxylan obtained from Step (g), whether or not first separated from the concentrated liquid, is heated to from about 70° C. to about 120° C. for from about 0.1 h to about 24 h, thereby providing a mixture of monosaccharides, wherein the mixture of monosaccharides comprises at least about 70 wt.% of L-arabinose and D-Xylose.
The hydrolysis of the arabinoxylan would result in monosaccharides in an amount of  10% (w/w) of the amount of dry solids or more. 


Claim 6 recites that the viscosity of said composition at 24oC. and 10% (w/w) DS ranges from 2.0-6.0 cps.
Claim 7 recites that the composition has shear thinning behavior at 30% (w/w) DS or more, such as 40% (w/w) DS or more.

Claim 9 recites that the composition is characterized by a tribological profile wherein the friction factor (coefficient of friction) decreases by 10% or less when the sliding speed increases from 3 mm/s to 50 mm/s, when the friction factor (coefficient of friction) for the oligosaccharide composition is determined in a tribometer as a function of sliding speed, using elastimer plate(s) as sliding surface(s).
As to claims 6-9, these properties are directed to the viscosity and thickness of the product.  It would have been obvious to provide modify the arabinoxylan fraction of BUCHANAN with cross linking and hydrolysis of GAMBUS (i.e., and resulting dispersity that follows), as GAMBUS teaches these techniques can be used to improve the properties of the polymer.  This includes viscosity (see pg. 393).
Moreover, applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
It would have been obvious to provide modify the arabinoxylan fraction of BUCHANAN with cross linking and hydrolysis of GAMBUS (i.e., and resulting dispersity that follows), as GAMBUS teaches 

Claim 11 recite that the composition is obtainable by contacting a highly branched xylan substrate with a whole-broth or whole-broth lysate of Humicola insolens.
Claim 12 recites that the whole-broth or whole-broth lysate of Humicola insolens comprises: i) polypeptide(s) having endoglucanase activity in amounts corresponding to 35-50% (w/w) of the total amount of enzyme protein in said whole-broth or whole-broth lysate; ii) enzyme of glycoside hydrolase family 10 (GH10) in amounts corresponding to 5-8% (w/w) of the total amount of enzyme protein in said whole-broth or whole-broth lysate; iii) enzyme of glycoside hydrolase family 11 (GH11) in amounts corresponding to 6-12% (w/w) of the total amount of enzyme protein in said whole-broth or whole-broth lysate; iv) enzyme of glycoside hydrolase family 62 (GH62) in amounts corresponding to 0.5-3% (w/w) of the total amount of enzyme protein in said whole-broth or whole-broth lysate; and v) enzyme of glycoside hydrolase family 5 (GH5) in amounts corresponding to 0.01-1% (w/w) of the total amount of enzyme protein in said whole-broth or whole-broth lysate.
Claim 13 recites that the amount of polypeptide(s) having endoglucanase activity and the enzymes of the GH10, GH11, GH62, and GH5 families are determined by a method comprising the steps of: i) precipitating a sample of said enzyme composition with Trichloroacetic acid (TCA); ii) identifying each polypeptide having endoglucanase activity and each enzyme of the GH10, GH11, GH62 or GH5 family by tandem mass spectrometry (MS/MS) analysis of peptides released by tryptic digestion; and iii) quantifying each polypeptide having endoglucanase activity and each enzyme of the GH10, GH11, GH62 or GH5 family based on the mass spectrometry signal response of the three best ionizing peptides to each polypeptide having endoglucanase activity and each enzyme of the GH10, GH11, GH62 or GH5 family, respectively.
Humicola insolens, such as a whole-broth lysate of Humicola insolens defined in any of claims 10-12, at 50.degree. C. to reduce viscosity and molecular weight of said hemicellulose; vi) separating said composition into a insoluble portion and an insoluble portion; and vii) optionally purifying said soluble portion of the composition and/or removing water from said soluble portion to produce a concentrated syrup, such as a syrup at at least 50% dry solids.
Claims 11-14 are directed to product by process claims with no clear indicators as to how the arabinoxylans may be different in view of the recited process steps.  Indeed, the composition is recited as being “obtainable” through this process.  There are no active steps recited and thus a composition as recited in claim 1 is taken to meet these limitations as it is obtainable by the claimed process steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art 
In the alternative, any slight differences in the composition as a result of the recited process steps would have been obvious to one of ordinary skill in the art and well within the ordinary level of skill to have produced. 

Claim 24 recites an oligosaccharide composition comprising 40-70% (w/w) DS arabinoxylan, wherein arabinose:xylose ratio in the arabinoxylan is 0.5 or higher, and oligosaccharides in the composition have a weight average molecular weight in the range of 10,000-100.000 dal tons.
Claim 25 recites that oligosaccharides having a dispersity (D) of 10-17.
As to claims 24 and 25, BUCHAHANAN teaches a method for extracting arabinoxylans from corn fiber (col. 4, lines 35-45BUCHAHANAN teaches a method for extracting arabinoxylans from corn fiber (col. 4, lines 35-45).   At col. 22, lines 30-35, it is taught the syrup can be concentrated to solids with the total solid content being 10 to 80% by weight.  Table 6 at col. 49-50, teaches that the content of arabinoxylans can vary based on the extraction techniques (i.e., 59 to even up to 72%).      In Tables 14 at col. 62, it is taught that the polydisperity  can range from 3.8 to 7.48.  BUCHANAN teaches that the arabinoxylans fraction can be passed through a 20,000 kd membrane and separately a 100kd membrane (Table 21 at col. 71 and col. 72, lines 1-5).  It would have been obvious to one skilled in the art that one could use a fraction varying form under 20kd to under 100kd.  This falls within that claimed. 
This fall outside the claimed range of dispersity.  However, GAMBUS teaches the isolation, modification and characterization of arabinoxylan fractions (abstract). Generally, cereal arabinoxylans and especially the water-soluble fraction deliver better dough properties and can be used as natural bread improvers (pg. 386, left column, fifth paragraph).  At page 392, GAMBUS teaches that these 
In Table 3 of GAMBUS (see below), such fractions can show that the dispersity can vary. Dispersity is a measure of the distribution of molecular mass in a given polymer sample LP CR has a dispersity of 14.9.  This falls within the claimed amount of 10-17.  
    PNG
    media_image1.png
    300
    926
    media_image1.png
    Greyscale

It would have been obvious to provide modify the arabinoxylan fraction of BUCHANAN with cross linking and hydrolysis of GAMBUS (i.e., and resulting dispersity that follows), as GAMBUS teaches these techniques can be used to improve the properties of the polymer.  This includes viscosity (see pg. 393).


Claim 28 recites that the branched xylan substrate has a xylan backbone with an amount of unsubstituted xylosyl residues in the range of 20-40%.
BUCHANAN teaches using corn fiber (col. 4, lines 25-30).  This is the same substrate as preferred by applicant (see paragraph [0059] or applicant’s published application).  

Claim 29 recites that the branched xylan substrate is obtained from corn or sorghum.
BUCHANAN uses corn fiber (col. 4, lines 45-55). 

BUCHANAN teaches that xylanase (i.e., endoglucanase) and protease (i.e., glycoside hydrolase) can be used (col. 18, 10-20 and col. 7, lines 10-15). 


Response to Arguments

Applicant's arguments filed March 12, 2021 have been fully considered but they are not persuasive. 
The applicant argues that Buksa does not teach or suggest an oligosaccharide composition that is obtained by a process comprising hydrolyzing a branched xylan substrate, wherein the resulting oligosaccharides have a dispersity (D) of 10-17 according to the Applicant’s amended claims.  However, BUCHANAN is now recited to show that it was known at the time the application was filed to extract arabinoxylans from corn fiber (col. 4, lines 35-45).  GAMBUS is still cited to show GAMBUS teaches that these fractions can be cross-linked and hydrolzed to manipulate the properties of the fractions (pg. 386, right column, last paragraph).   This includes viscosity (see pg. 393). 
The applicant argues that the claimed molecular weights are not taught.  However, BUCHANAN teaches that the arabinoxylans fraction can be passed through a 20,000 kd membrane and separately a 100kd membrane (Table 21 at col. 71 and col. 72, lines 1-5).  It would have been obvious to one skilled in the art that one could use a fraction varying form under 20kd to under 100kd.  This falls within that claimed. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                         
/DONALD R SPAMER/               Primary Examiner, Art Unit 1799